Citation Nr: 0740308	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-30 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
10 percent for bronchial asthma.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Regional 
Office (RO) that granted service connection for bronchial 
asthma and assigned a 10 percent evaluation.  The veteran 
disagreed with the initial evaluation.


FINDINGS OF FACT

1.  The evidence of record reflects that the veteran's asthma 
requires daily inhalational therapy.

2.  The medical evidence of record demonstrates that the 
veteran's asthma is characterized by FEV-1 no lower than 73 
percent of predicted which decreased to 45 percent after 
bronchodilator, suggesting poor effort or lack of response. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
bronchial asthma have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic 
Code 6602 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a November 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  In May 2005 the RO sent a letter to the veteran 
informing him of what information was necessary to establish 
an increased evaluation.  This case was last readjudicated in 
July 2005. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, the veteran's statements, private medical 
records and a VA examination.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  the veteran's multiple 
contentions, service treatment records, private medial 
records and a VA examination.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when a separate service-connected rating was granted for 
bronchial asthma, the Board will evaluate the relevant 
evidence since the effective date of that award and may 
assign separate ratings for separate periods of time based on 
facts found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

As provided by the VA Schedule for Rating Disabilities, a 10 
percent rating is assigned for bronchial asthma where 
pulmonary function testing reveals that forced expiratory 
volume in one second (FEV-1) is 71 to 80 percent predicted; 
the ratio of FEV-1 to forced vital capacity (FVC) (FEV-1/FVC) 
is 71 to 80 percent; or where intermittent inhalational or 
oral bronchodilator therapy is used.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  A 30 percent rating is assigned where 
pulmonary function testing reveal that FEV-1 is 56 to 70 
percent predicted; FEV-1/FVC is 56 to 70 percent; or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication, is used.  Id.  A 60 percent 
rating is assigned where pulmonary function testing reveal 
that FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 40 to 
55 percent; or where at least monthly visits to a physician 
are needed for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are used.  Id.  The 
highest rating allowable under this diagnostic code, 
100 percent, requires evidence of FEV-1 less than 40 percent 
predicted; FEV-1/FVC less than 40 percent; more than one 
attack per week with episodes of respiratory failure; or the 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  Id.  In 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Note following Diagnostic 
Code 6602.

The post-bronchodilator findings from the pulmonary function 
tests (PFTs) are the standard in pulmonary assessment.  See 
61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses 
pulmonary function after bronchodilation as these results 
reflect the best possible functioning of an individual).

Private medical records from January 2005 indicate that the 
veteran was prescribed Flovent, an inhaled steroid, as it was 
noted under his current prescriptions at the time.  In 
addition, the veteran was directed to administer two puffs by 
mouth of this medication twice a day.  The veteran also 
submitted a statement in support of his claim which revealed 
that he was prescribed Flovent since the time of his original 
application for service connection for bronchial asthma.  
Accordingly, as the evidence demonstrates that the veteran 
requires daily inhalation therapy, the criteria for a higher 
evaluation of 30 percent have been met since the award of 
service connection. 

Based on a pulmonary function test conducted in November 
2004, the veteran's FEV-1 was 73 percent prior to the 
application of a bronchodilator, after which his FEV-1 was 
reduced to 45 percent.  These findings were reviewed in a VA 
examination in December 2004.  The examiner noted that the 
decrease in FEV-1 after a bronchodilator was applied 
suggested poor effort or a lack of response.  Moreover, there 
is no evidence indicating the use of systemic therapy.  Thus, 
the clinical findings do not support an evaluation greater 
than 30 percent.  

In sum, the veteran displays symptoms that warrant an 
evaluation of no more than 30 percent for service connection 
for bronchial asthma as the clinical findings justify this 
higher rating.  Therefore, the Board finds that the 
preponderance of the evidence supports the claim for an 
initial rating of 30 percent, but no higher, for bronchial 
asthma.


ORDER

An initial evaluation of 30 percent for bronchial asthma is 
granted, effective October 29, 2004, subject to the law and 
regulations governing the payment of monetary benefits.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


